Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 20, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed July 20, 2022 have been considered.


Claim Objections

 	Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 10-17, 19, and 20 of U.S. Patent No. 11462282 [‘282]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘282
1. A semiconductor device, comprising: a first conductive via that electrically couples a first metal line to a first gate structure in a first active region, wherein the first conductive via is disposed over the first active region; and a second metal line parallel to the first metal line and electrically coupled to a source/drain region of the first active region by a second conductive via; wherein the first and second metal lines are formed within a same interconnect layer.

1. A semiconductor device, comprising: a first gate structure formed over a first active region; a first metal line disposed over and perpendicular to the first gate structure, wherein the first metal line is electrically connected to the first gate structure using a first conductive via, and wherein the first conductive via is disposed over the first active region; and a second metal line and a third metal line both parallel to the first metal line and disposed on opposing sides of the first metal line, wherein the second metal line is electrically connected to a source/drain region of the first active region using a second conductive via, and wherein the third metal line is electrically connected to the source/drain region of the first active region using a third conductive via.
2. The semiconductor device of claim 1, wherein the first metal line is perpendicular to the first gate structure.
See claim 1.
3. The semiconductor device of claim 1, further including a third metal line parallel to the first metal line and formed within the same interconnect layer, wherein the second metal line and the third metal line are disposed on different sides of the first metal line, and wherein the third metal line is electrically coupled to the source/drain region of the first active region by a third conductive via.
See claim 1.
4. The semiconductor device of claim 3, wherein the first gate structure includes a first program word line, and wherein the second metal line and the third metal line include bit lines.

2. The semiconductor device of claim 1, wherein the first gate structure includes a first program word line.
3. The semiconductor device of claim 1, wherein the second metal line and the third metal line include bit lines.

5. The semiconductor device of claim 1, wherein the same interconnect layer includes a metal-0 (MO) interconnect layer.

5. The semiconductor device of claim 4, wherein the same interconnect layer includes a metal-0 (M0) interconnect layer.
6. The semiconductor device of claim 3, further comprising a metal layer formed over the source/drain region of the first active region, wherein the second conductive via and the third conductive via are both formed over, and in contact with, the metal layer.
6. The semiconductor device of claim 1, further comprising a metal layer formed over the source/drain region of the first active region, wherein the second conductive via and the third conductive via are both formed over, and in contact with, the metal layer.
7. The semiconductor device of claim 3, wherein at least one of the second conductive via and the third conductive via is disposed over the first active region.
7. The semiconductor device of claim 1, wherein at least one of the second conductive via and the third conductive via is disposed over the first active region.
8. The semiconductor device of claim 1, further comprising: a fourth conductive via that electrically couples a fourth metal line to a second gate structure in the first active region, wherein the second gate structure is parallel to the first gate structure, and wherein the fourth conductive via is disposed over the first active region.

8. The semiconductor device of claim 1, further comprising: a second gate structure formed over the first active region, wherein the second gate structure is parallel to the first gate structure; and a fourth metal line disposed over and perpendicular to the second gate structure, wherein the fourth metal line is electrically connected to the second gate structure using a fourth conductive via, and wherein the fourth conductive via is disposed over the first active region.
9, The semiconductor device of claim 8, wherein the fourth metal line is perpendicular to the second gate structure, and wherein the second gate structure includes a second program word line.
See claim 8.
10. The semiconductor device of claim 1, wherein the first active region is associated with a first memory cell, and wherein the first memory cell includes a first program word line, a second program word line, a first read word line, and a second read word line.
10. The semiconductor device of claim 1, wherein the first active region is associated with a first memory cell, and wherein the first memory cell includes a first program word line, a second program word line, a first read word line, and a second read word line.
11. A semiconductor device, comprising: a memory cell including an active region; a metal layer contacting a source/drain of the active region; and a plurality of bit lines electrically connected to the source/drain of the active region using a plurality of conductive vias that are formed over, and in contact with, the metal layer, wherein at least one of the plurality of conductive vias is disposed over the active region.

11. A semiconductor device, comprising: a memory cell including an active region; a first word line including a gate structure formed over the active region, wherein a connection to the gate structure of the first word line is provided using a first conductive via disposed over the active region; and a plurality of bit lines electrically connected to a source/drain of the active region using a respective plurality of conductive vias, wherein at least one of the plurality of conductive vias is disposed over the active region.
13. The semiconductor device of claim 11, further including a first conductive via that electrically couples a first metal line to a first word line using a first conductive via, wherein the first word line includes a gate structure formed over the active region.
12. The semiconductor device of claim 11, wherein the connection to the first word line includes a first metal line disposed over the first word line, and wherein the first metal line is connected to the first word line using the first conductive via.
14. The semiconductor device of claim 13, wherein the first metal line and the plurality of bit lines are formed within a same interconnect layer.
13. The semiconductor device of claim 12, wherein the first metal line and the plurality of bit lines are formed within a same interconnect layer.
15. The semiconductor device of claim 11, wherein the plurality of bit lines includes at least three bit lines electrically connected to the source/drain of the active region using at least three respective conductive vias.
14. The semiconductor device of claim 11, wherein the plurality of bit lines includes at least three bit lines electrically connected to the source/drain of the active region using at least three respective conductive vias.
16. The semiconductor device of claim 13, further comprising: a second word line formed over the active region, wherein a connection to the second word line is provided using a second conductive via disposed over the active region.

16. The semiconductor device of claim 11, further comprising: a second word line formed over the active region, wherein a connection to the second word line is provided using a second conductive via disposed over the active region.
17. The semiconductor device of claim 11, wherein the memory cell includes a one-time programmable (OTP) non-volatile memory (NVM) cell.
20. The semiconductor device of claim 11, wherein the memory cell includes a one-time programmable (OTP) non-volatile memory (NVM) cell.
18. A semiconductor device, comprising: a plurality of active regions; a program word line spanning the plurality of active regions, wherein connections to the program word line are provided by a plurality of conductive vias disposed over respective active regions of the plurality of active regions; and a plurality of bit lines electrically connected to each source/drain region of the plurality of active regions using a respective set of conductive vias coupled to the plurality of bit lines for each of the plurality of active regions.

17. A semiconductor device, comprising: a plurality of active regions corresponding to a plurality of memory cells; a first program word line formed over the plurality of active regions, wherein a first connection to the first program word line is provided using a first conductive via disposed over a first active region of the plurality of active regions, and wherein a second connection to the first program word line is provided using a second conductive via disposed over a second active region of the plurality of active regions; a first plurality of bit lines electrically connected to a first source/drain region of the first active region using a first plurality of conductive vias; and a second plurality of bit lines electrically connected to a second source/drain region of the second active region using a second plurality of conductive vias.
19. The semiconductor device of claim 18, wherein the respective set of conductive vias includes at least three conductive vias coupled to at least three respective bit lines of the plurality of bit lines for each of the plurality of active regions.
See claim 17.
20. The semiconductor device of claim 18, wherein the plurality of active regions corresponds to a plurality of memory cells, and wherein the plurality of memory cells includes a plurality of one-time programmable (OTP) non-volatile memory (NVM) cells.
19. The semiconductor device of claim 17, wherein the plurality of memory cells includes a plurality of one-time programma19111ble (OTP) non-volatile memory (NVM) cells.


As can be seen from the above table, claim 1 of the present application is similar to claim 1 of patent ‘282, in that patent '282 recites an identical structure as that of the application, except for additional elements to the structure.  Therefore, coverage has already been given.  
For similar reasons, claims 2-11 and 13-20 are rejected over claims 1, 2, 5-8, 10-17, 19, and 20 of patent ‘282.

	
Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw [US Patent Application # 20210057421].
With respect to claim 1, Liaw disclose a semiconductor device [fig. 1b], comprising: a first conductive via [230d, 230e, or 230f] that electrically couples a first metal line [210b] to a first gate structure [PU-2 – 220b] in a first active region [top portion], wherein the first conductive via is disposed over the first active region; and a second metal line [PU-1 – 220c] parallel to the first metal line and electrically coupled to a source/drain region of the first active region by a second conductive via [240a or 230f]; wherein the first and second metal lines are formed within a same interconnect layer [substrate].
With respect to claim 2, Liaw disclose the first metal line is perpendicular to the first gate structure – G1 and GT1 are perpendicular.  See fig. 2.
With respect to claim 5, Chang et al. disclose the same interconnect layer includes a metal-0 (MO) interconnect layer.  See par. 0037.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 12: The semiconductor device of claim 11, wherein a portion of the metal layer extends laterally beyond a plane defined by a lateral edge of the active region.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        December 1, 2022